Exhibit 20Press release issued May 15, 2012 For Immediate Release May 15, 2012 BOWL AMERICA REPORTS THIRD QUARTER EARNINGS Bowl America Incorporated today reported 2012 fiscal third quarter and nine-month earnings of $.25 per share, and $.27 per share, respectively, unchanged from the comparable prior year periods. The Company believes that unseasonably mild temperatures throughout the quarter, historically the busiest for open play, influenced customers to pursue outdoor activities. Fiscal 2011 was a 53-week year with the extra week added to the fourth quarter.Additionally, that quarter included one more week of winter season league bowling than will occur in this year’s fourth quarter. Payment tomorrow of a $.16 per share regular quarterly dividend will make this the 40th consecutive year ofincreased regular dividends. Bowl America operates 19 bowling centers and its Class A Common Stock trades on the NYSE Amex Exchange with the symbol BWLA.A more detailed explanation of results is available in the Company’s S.E.C. Form 10-Q filing, available through the Company’s web site www.bowlamericainc.com. BOWL AMERICA INCORPORATED Results of Operations (unaudited) Thirteen weeks ended Thirty-nine weeks ended April 1, March 27, April 1, March 27, Revenues Bowling and other $ Food, beverage & merchandise sales Operating expenses excluding depreciation and amortization Depreciation and amortization Interest & dividend income Earnings before taxes Net Earnings $ Comprehensive earnings $ Weighted average shares outstanding EARNINGS PER SHARE SUMMARY OF FINANCIAL POSITION (unaudited) Dollars in Thousands 04/01/12 03/27/11 ASSETS Total current assets including cash and short-term investments of $9,099 & $11,310 $ $ Property and investments TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Total current liabilities $ $ Other liabilities Stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $
